Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but they are not persuasive.
Applicant states: “To the extent that the Office desired to argue that the ACIP data and the location storing the ACIP data in Wang correspond to the claimed information specifying which value indicates idle-polling and address of location, respectively, Applicant respectfully submits that the Office’s attempt is misplaced. First of all, Wang merely states that the ACIP data indicates that the virtual processor supports an idle state. Nowhere does Wang disclose that the ACPI data includes “information specifying which value indicates idle-polling.”
Examiner states:  Examiner respectfully disagrees. Wang additionally teaches CPUID indicates whether or not a virtual processor supports idle state and therefore sufficiently teaches the broad limitation of the claim. Wang teaches [0056] The CPUID information may be maintained by the management facilities, and may be provided to the guest operating system in block 206 as a response to the query of block 204. The CPUID may indicate support for idle states, such as the ACPI C1 and C2 states. As above, in some embodiments of the invention, information provided to the guest operating system of the virtual machine (in any way) may indicate support by the virtual processor for an idle state when the underlying hardware of a computing device on which the virtual machine environment is executing (e.g., processor 102 of FIG. 1) does not support the idle state..
Applicant states: “That is, the cited paragraphs of Wang merely generally state that a hypervisor translates/converts a function into one that may be executed by a processor, monitors the virtual machine to detect when a function is to be executed by the physical processor. The cited paragraphs of Wang do not disclose that the management facilities of Wang determine that a VCPU is in the idle-polling state by reading a value in the location storing the ACIP data.”
Examiner states:  Examiner respectfully disagrees. Wang teaches that information regarding VCPU idle support may be provided to a guest by referencing a location. Therefore, Wang sufficiently particular other location in memory, and may provide the data from that other location in response to the read operation. In this way, rather than forming a response as in the example above, a response may be provided directly from memory.)”.
Applicant states: “Therefore, Applicant respectfully submits that Wang does not disclose “recording, by a hypervisor executing on a plurality of host central processing units (CPUs), an address of a location and information specifying which value indicates idle-polling, ... determining, by the hypervisor, that the first VCPU is in the idle-polling state and scheduling a new task to the first host CPU or the second host CPU, wherein the hypervisor determines that the first VCPU is in the idle-polling state by reading a value in the location,” as presently recited in amended claim 1 and as similarly recited in amended claims 15 and 20.”
Examiner states:  Examiner respectfully disagrees. As provided in the previous office action, as written, the limitations do not prevent the combination from anticipating the claim. The combination sufficiently teaches “recording, by a hypervisor executing on a plurality of host central processing units (CPUs), an address of a location (ex. [0054] the management facilities might be adapted to recognize that memory address as corresponding to a particular other location in memory, Examiner notes in this situation it would be obvious to one ordinarily skilled in the art, a mapping would be recorded by the hypervisor in order to access stored information [0038] Hardware records 114 may include any suitable information on the computing device 100, such as ACPI tables, usage statistics, and other information. Examples of information that may be used by the hypervisor 112 and/or supplied to a virtual machine, and the operations of the hypervisor 112 performed in response to requests from a virtual machine for information, are described in greater detail below.) and information specifying which value indicates idle-polling (ex. C1, C2 encompassed by information such as CPUID), ... determining, by the hypervisor, that the first VCPU is in the idle-polling state and scheduling a new task to the first host CPU or the second host CPU, wherein the hypervisor determines that the first VCPU is in the idle-polling state by reading a value in the location ([Fig. 2] 
Applicant states: “If the Office desired to argue that the above-discussed features of independent claims 1, 15, and 20 are an inherent characteristic of Wang, such an attempt is improper at least because it is not in compliance with the Office’s own procedures. For example, the Office failed to provide “some evidence or scientific reasoning to establish the reasonableness of the examiner’s belief that the limitation is an inherent characteristic of the prior art before the burden is shifted to the applicant to disprove the inherency.” See Ex parte Skinner, 2 USPQ2d 1788, 1789 (BP AI 1986); MPEP 2112 (“In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” (emphasis in original)). Applicant respectfully submits that the above-recited features of independent claims 1,15, and 20 do not necessarily flow from the disclosure of Wang. For at least these reasons, Applicant respectfully submits that independent claims 1, 15, and 20 are patentable over the cited art. Claims 2, 4-14 and 16-20, each ultimately depend from independent claims 1 or 15, and are allowable for substantially the same reasons as independent claims 1 and 15.”
Examiner states: As provided in the previous office action and further explained above, the combination of Wang and Anand sufficiently meets all limitations of the independent claim. Arguments directed to the dependent claims have been addressed above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 13-17, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-3, 5, 6, 8, 9)  of U.S. Patent No. 10,310,887. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims (1-3, 5, 6, 8, 9)  of U.S. Patent Application No. 10,310,887 as shown in the corresponding table below contains every element of method claims (1-9, 13-17, 19, 20) respectively of the instant application and therefore anticipates the claims. 

Present Application No. 16/411,722

2.    The method of claim 1, further comprising receiving, by the hypervisor from a first guest, the address of the location and the information specifying which value indicates idle-polling.
4.    The method of claim 1, further comprising determining, by the hypervisor, that the first VCPU is in the idle-polling state by comparing a value in the location with the information specifying which value indicates idle-polling.
5.    The method of claim 1, wherein a first guest in the first virtual machine records in the location the value indicating that the first VCPU is in an idle-polling state.

7.    The method of claim 6, further comprising responsive to determining that the first VCPU is in the idle-polling state, halting, by the hypervisor, the first VCPU before scheduling the new task to the first host CPU.
8.    The method of claim 7, wherein the first guest modifies the value in the location when the first VCPU starts executing a second task after the first VCPU is halted by the hypervisor, wherein the modified value indicates that the first VCPU is in a non-idle-polling state.
9.    The method of claim 1, wherein the new task comprises a second VCPU.
10.    The method of claim 1, wherein the new task comprises a write/read instruction or a networking related task.
11.    The method of claim 1, further comprising sending, by the hypervisor, a request to a first guest that the first guest change the value in the location whenever a state of the first VCPU changes between the idle-polling state and a non-idle-polling state.
12.    The method of claim 1, further comprising receiving, by the hypervisor from a first guest, a notification that the first guest 
13.    The method of claim 1, further comprising recording, by the hypervisor, the address of the location and the information specifying which value indicates the idle-polling in hypervisor memory.
14.    The method of claim 13, wherein the hypervisor memory includes a task structure, wherein the hypervisor records the address of the location and the information in the task structure.
15.    A system comprising:
a plurality of host central processing units (CPUs), wherein the plurality of host CPUs include a first host CPU and a second host CPU; and a hypervisor executing on the plurality of host CPUs, wherein the hypervisor is configured to: record an address of a location and information specifying which value indicates idle-polling, execute a first virtual central processing unit (VCPU) of a first virtual machine on the first host CPU; and determine that the first VCPU is in the idle-polling state and schedule a new task to the first host CPU or the second host CPU wherein the hypervisor determines that the 
16.    The system of claim 15, the hypervisor is further configured to determine that the first VCPU is in the idle-polling state by comparing a value in the location with the information specifying which value indicates idle-polling.
17.    The system of claim 15, wherein the new task comprises a second VCPU.
18.    The system of claim 15, further comprising sending, by the hypervisor, a request to a first guest that the first guest change the value in the location whenever a state of the first VCPU changes between the idle-polling state and a non-idle-polling state.
19.    The system of claim 15, further comprising recording, by the hypervisor, the address of the location and the information specifying which value indicates the idle-polling in a task structure in hypervisor memory.
20.    A non-transitory machine readable medium storing instructions, which when executed by at least one of a plurality of host central processing units (CPUs), cause the 

U.S. Patent Application No. 10310887

  2. The method of claim 1, further comprising responsive to determining that the first VCPU is in the idle-polling state, halting, by the hypervisor, the first VCPU before scheduling the new task to the first host CPU. 
    3. The method of claim 2, wherein the first guest modifies the value in the location of the guest memory when the first VCPU starts executing a second task after the first VCPU is halted by the hypervisor, wherein the modified value indicates that the first VCPU is in a non-idle-polling state.  
    5. The method of claim 1, wherein the hypervisor memory includes a task structure, wherein the hypervisor records the address of the location and the information in the task structure. 
    6. The method of claim 1, further comprising determining, by the hypervisor, that the first VCPU is in the idle-polling state by comparing the value in the location of the guest memory with an idle-polling value in the information received from the first guest. 
    8. The method of claim 1, wherein the new task includes a second VCPU in a second virtual machine, wherein the plurality of virtual machines include the second virtual machine. 
    9. The method of claim 1, further comprising sending, by the hypervisor, a request to the first guest that the first guest record the value in the .



Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3, 5-8, 10, 13-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (Pub. No. US 2010/0218183) in view of Anand (Pub. No. US 2012/0036292).
Claim 1, Wang teaches “a method comprising: recording, by a hypervisor executing on a plurality of host central processing units (CPUs), an address of a location and information specifying which value indicates idle-polling ([0054] In other implementations, rather than forming and transmitting a response in block 206, the management facilities may store ACPI data, in a location accessible to the guest operating system, that indicates support for an idle state. In this way, the query of block 204 and the response of block 206 may be implemented as a read operation on a particular memory location. This memory location may be directly accessible by the guest operating system, such that the information may be provided directly with little intervention by the management facilities, or the management facilities might be adapted to recognize that memory address as corresponding to a particular other location in memory, and may provide the data from that other location in response to the read operation. In this way, rather than forming a response as in the example above, a response may be provided directly from memory.), executing, by the hypervisor, a first virtual central processing unit (VCPU) of a first virtual machine on a first host CPU, wherein the plurality of host CPUs include the first host CPU and a second host CPU; and determining, by the hypervisor, that the first VCPU is in the idle-polling state and scheduling a new task to the first host CPU or the second host CPU ([0064] “In embodiments of the invention, a virtual processor may be placed by a guest operating system into the idle state until the virtual processor is needed again to execute functions on behalf of the virtual machine and/or guest operating system. Determining when the virtual processor is to be woken from the idle state may be done in any suitable manner. In some embodiments of the invention, the virtual processor may be woken from the idle state upon receipt of an interrupt request for the virtual processor. An interrupt for a processor is a specialized signal that is transmitted to a processor from another component of a computing device instructing the processor to carry out some function. For example, a network adapter may transmit an interrupt request to a processor along with data that had been received over the network, requesting that the processor stop what it is doing (i.e., "interrupt" its current execution) and perform some function with the data (e.g., store the data in memory). A virtual processor may also be adapted to handle interrupt requests from components of the virtual machine, such as from the guest operating system and/or virtual hardware such as virtual I/O devices or other virtual processors. [0037] Accordingly, while virtual machines and virtual processors are frequently characterized as "executing" functions, it should be understood that the hypervisor 112 monitors the virtual machine to detect when a function is to be executed, then causes the physical processor 102 to carry out that function.” Examiner notes it would be obvious to one ordinarily skilled in the art that the hypervisor would “read” the virtual processor state value to determine the virtual processor to transition from idle to wake state.) wherein the hypervisor determines that the first VCPU is in the idle-polling state by reading a value in the location ([0052] In block 204, the management facilities receive a query from the guest operating system of the virtual machine, the query being related to the capabilities and/or properties of the virtual "hardware" of the virtual machine, and in block 206 the management facilities may respond indicating that the virtual processor supports an idle state. [0054] …, or the management facilities might be adapted to recognize that memory address as corresponding to a particular other location in memory, and may provide the data from that other location in response to the read operation. In this way, rather than forming a response as in the example above, a response may be provided directly from memory.)”.
However, Wang may not explicitly teach limitations regarding idle-polling. 
Anand teaches “idle-polling ([0028] The system 100 is operable to conduct such polling in various ways, such as busy wait in user space, yield semantics, or event short sleeps. Accordingly, even if a virtual processor is idle, one or more of its software threads may have been in the process of causing such polling. To indicate that the software thread is in the process of causing such polling, the system 100 sets an associated polling flag (which the system 100 stores in its memory), so that the software thread's associated polling flag has a logical 1 "true" state. Conversely, to indicate that the software thread is not in the process of causing such polling, the system 100 clears the software thread's associated polling flag, so that the software thread's associated polling flag has a logical 0 "false" state.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Anand with the teachings of Wang in order to provide a system that teaches an idle polling state of a virtual processor. The motivation for applying Anand teaching with Wang teaching is to provide evidence that a virtual processor may poll during idle state. Wang and Anand are analogous art directed towards managing virtual processors. Together Wang and Anand teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Anand with the teachings of Wang by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Wang teaches “the method of claim 1, wherein the hypervisor determines that the first VCPU is in the idle-polling state by reading a value in the location ([0064] “In embodiments of the invention, a virtual processor may be placed by a guest operating system into the idle state until the virtual processor is needed again to execute functions on behalf of the virtual machine and/or guest operating system. Determining when the virtual processor is to be woken from the idle state may be done in any suitable manner. In some embodiments of the invention, the virtual processor may be woken from the idle state upon receipt of an interrupt request for the virtual processor. An interrupt for a processor is a specialized signal that is transmitted to a processor from another component of a computing device instructing the processor to carry out some function. For example, a network adapter may transmit an interrupt request to a processor along with data that had been received over the network, requesting that the processor stop what it is doing (i.e., "interrupt" its current execution) and perform some function with the data (e.g., store the data in memory). A virtual processor may also be adapted to handle interrupt requests from components of the virtual machine, such as from the guest operating system and/or virtual hardware such as virtual I/O devices or other virtual processors. [0037] Accordingly, while virtual machines and virtual processors are frequently characterized as "executing" functions, it should be understood that the hypervisor 112 monitors the virtual machine to detect when a function is to be executed, then causes the physical processor 102 to carry out that function.” Examiner notes it would be obvious to one ordinarily skilled in the art that the hypervisor would “read” the virtual processor state value to determine the virtual processor to transition from idle to wake state.)”.
Claim 5, the combination teaches the claim, wherein Wang teaches “the method of claim 1, wherein a first guest in the first virtual machine records in the location a value indicating that the first VCPU is in an idle-polling state ([0059] In block 208--after informing the guest operating system in block 206 that the virtual processor supports an idle state--the management facilities of the virtual machine environment may detect an instruction by the guest operating system for the virtual processor to enter the idle state. This instruction may be implemented in any suitable manner, and may be detected by the management facilities in any suitable manner. This instruction may be a conventional power management function carried out by the guest operating system and directed to the virtual processor. For example, the guest operating system may carry out conventional power management techniques to detect a load on the virtual processor, and if it detects that the load is such that the virtual processor may be temporarily placed into an idle state, the guest operating system may place the virtual processor into the idle state by issuing a suitable instruction. This instruction may, in some cases, be a write or read operation associated with registers of the virtual processor. For example, in some implementations the instruction may be implemented by the guest operating system as a read operation for a machine state register ( MSR) associated with the state of the virtual processor.).
Claim 6, the combination teaches the claim, wherein Wang teaches “the method of claim 5, scheduling, by the hypervisor, the new task to the first host CPU ([0037] Accordingly, while virtual machines and virtual processors are frequently characterized as "executing" functions, it should be understood that the hypervisor 112 monitors the virtual machine to detect when a function is to be executed, then causes the physical processor 102 to carry out that function.”)”.
Claim 7, the combination teaches the claim, wherein Wang teaches “the method of claim 6, further comprising responsive to determining that the first VCPU is in the idle-polling state, halting, by the ([0072] In some embodiments of the invention, placing a virtual processor into the idle state in block 302 may comprise masking interrupts for the virtual processor, such that the virtual processor does not receive and process any interrupts while in the idle state (e.g., clock signal interrupts). Upon detecting that an interrupt request for performance of a function has been received in block 306, however the management facilities of the virtual machine environment may hold the interrupt and begin the process of waking and initializing the virtual processor. In such embodiments, one step of the initialization process of block 308 is the re-enabling of interrupts, then, such that future interrupts may be received by the virtual processor once it has awoken from the idle state.)”.
Claim 8, the combination teaches the claim, wherein Wang teaches “the method of claim 7, wherein the first guest modifies the value in the location when the first VCPU starts executing a second task after the first VCPU is halted by the hypervisor, wherein the modified value indicates that the first VCPU is in a non-idle-polling state ([0027] However the information identifying the ability of the virtual processor to be placed into the idle state is passed, this information may enable the guest operating system to place the virtual processor into an idle state in any suitable manner. Enabling these techniques may allow an operating system that was designed to run on a physical processor that supports such idle states to also invoke the idle state when running as a guest operating system on a virtual processor.)”.
Claim 10, the combination teaches the claim, wherein Wang teaches “the method of claim 1, wherein the new task comprises a write/read instruction or a networking related task ([0059] In block 208--after informing the guest operating system in block 206 that the virtual processor supports an idle state--the management facilities of the virtual machine environment may detect an instruction by the guest operating system for the virtual processor to enter the idle state. This instruction may be implemented in any suitable manner, and may be detected by the management facilities in any suitable manner. This instruction may be a conventional power management function carried out by the guest operating system and directed to the virtual processor. For example, the guest operating system may carry out conventional power management techniques to detect a load on the virtual processor, and if it detects that the load is such that the virtual processor may be temporarily placed into an idle state, the guest operating system may place the virtual processor into the idle state by issuing a suitable instruction. This instruction may, in some cases, be a write or read operation associated with registers of the virtual processor. For example, in some implementations the instruction may be implemented by the guest operating system as a read operation for a machine state register ( MSR) associated with the state of the virtual processor. The MSR may be one associated with the idle state, and performing a read operation on the MSR may be an instruction to enter the idle state. The instruction may be implemented as a read operation in this way to enable returning information to the guest operating system on the state of the virtual processor. For example, the guest operating system may be informed, in response to the MSR read operation, that the virtual processor was placed in the idle state. It should be appreciated, however, that embodiments of the invention are not limited to returning any information, or any particular type of information, when the instruction is implemented as a read operation. In other implementations, rather than a read operation, the instruction of block 208 may be implemented as a write operation, or as a function interacting with records of the virtual processor (e.g., writing information to a data structure, such as an MSR) or issuing ACPI function calls according to the ACPI standard. Further, the instruction may, for "enlightened" operating systems, include interacting directly with the management facilities (e.g., as an API call to the hypervisor). The instruction may be carried out in any suitable manner.)”.
Claim 13, the combination teaches the claim, wherein Wang teaches “the method of claim 1, further comprising recording, by the hypervisor, the address of the location and the information specifying which value indicates the idle-polling in hypervisor memory ([0064] “In embodiments of the invention, a virtual processor may be placed by a guest operating system into the idle state until the virtual processor is needed again to execute functions on behalf of the virtual machine and/or guest operating system. Determining when the virtual processor is to be woken from the idle state may be done in any suitable manner. In some embodiments of the invention, the virtual processor may be woken from the idle state upon receipt of an interrupt request for the virtual processor. An interrupt for a processor is a specialized signal that is transmitted to a processor from another component of a computing device instructing the processor to carry out some function. For example, a network adapter may transmit an interrupt request to a processor along with data that had been received over the network, requesting that the processor stop what it is doing (i.e., "interrupt" its current execution) and perform some function with the data (e.g., store the data in memory). A virtual processor may also be adapted to handle interrupt requests from components of the virtual machine, such as from the guest operating system and/or virtual hardware such as virtual I/O devices or other virtual processors. [0037] Accordingly, while virtual machines and virtual processors are frequently characterized as "executing" functions, it should be understood that the hypervisor 112 monitors the virtual machine to detect when a function is to be executed, then causes the physical processor 102 to carry out that function.” Examiner notes it would be obvious to one ordinarily skilled in the art that the hypervisor would “read” the virtual processor state value to determine the virtual processor to transition from idle to wake state.)”.
Claim 14, the combination teaches the claim, wherein Wang teaches “the method of claim 13, wherein the hypervisor memory includes a task structure, wherein the hypervisor records the address of the location and the information in the task structure ([0059] In block 208--after informing the guest operating system in block 206 that the virtual processor supports an idle state--the management facilities of the virtual machine environment may detect an instruction by the guest operating system for the virtual processor to enter the idle state. This instruction may be implemented in any suitable manner, and may be detected by the management facilities in any suitable manner. This instruction may be a conventional power management function carried out by the guest operating system and directed to the virtual processor. For example, the guest operating system may carry out conventional power management techniques to detect a load on the virtual processor, and if it detects that the load is such that the virtual processor may be temporarily placed into an idle state, the guest operating system may place the virtual processor into the idle state by issuing a suitable instruction. This instruction may, in some cases, be a write or read operation associated with registers of the virtual processor. For example, in some implementations the instruction may be implemented by the guest operating system as a read operation for a machine state register ( MSR) associated with the state of the virtual processor.)”.
Claim 15, “a system comprising: a plurality of host central processing units (CPUs), wherein the plurality of host CPUs include a first host CPU and a second host CPU; and a hypervisor executing on the plurality of host CPUs, wherein the hypervisor is configured to: record an address of a location and information specifying which value indicates idle-polling, execute a first virtual central processing unit (VCPU) of a first virtual machine on the first host CPU; and determine that the first VCPU is in the idle-polling state and schedule a new task to the first host CPU or the second host CPU wherein the hypervisor determines that the first VCPU is in the idle-polling state by reading a value in the location” is similar to claim 1 and therefore rejected using the same references and citations.
Claim 18, “the system of claim 15, further comprising sending, by the hypervisor, a request to a first guest that the first guest change the value in the location whenever a state of the first VCPU changes between the idle-polling state and a non-idle-polling state.
Claim 19, “the system of claim 15, further comprising recording, by the hypervisor, the address of the location and the information specifying which value indicates the idle-polling in a task structure in hypervisor memory” is similar to claim 14 and therefore rejected using the same references and citations.
Claim 20, “a non-transitory machine readable medium storing instructions, which when executed by at least one of a plurality of host central processing units (CPUs), cause the plurality of host CPUs to: record, by a hypervisor executing on the plurality of host CPUs, an address of a location and information specifying which value indicates idle-polling, execute, by the hypervisor, a first virtual central processing unit (VCPU) of a first virtual machine on a first host CPU, wherein the plurality of host CPUs include the first host CPU and a second host CPU; and determine, by the hypervisor, that the first VCPU is in the idle-polling state and schedule a new task to the first host CPU or the second host CPU wherein the hypervisor determines that the first VCPU is in the idle-polling state by reading  is similar to claim 1 and therefore rejected using the same references and citations.
Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Anand in further view of Zang (Pub. No. US 2015/0121377).
Claim 9, the combination may not explicitly teach the limitations of the claim.
Zang teaches “the method of claim 1, wherein the new task comprises a second VCPU([0154] In the foregoing technical solutions, when a first vCPU needs to trigger an interrupt to a second vCPU, register data that includes information about the second vCPU and indication data used to indicate that the first vCPU triggers the interrupt to the second vCPU is written into the first virtual register; the VMM obtains the information about the second vCPU and the indication data from the first virtual register by means of parsing, and injects an inter -vCPU interrupt into the second vCPU according to the information about the second vCPU and the indication data, where the inter-vCPU interrupt includes an interrupt between the first vCPU and the second vCPU. In this way, one interrupt requires only one operation on the vAPIC, that is, one interrupt causes only one VM-Exit, thereby improving performance of a virtual machine.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Zang with the teachings of Wang and Anand in order to provide a system that teaches additional tasks carried out via an interrupt. The motivation for applying Zang’s teaching with Wang and Anand teaching is to provide evidence a further task may include one for a second virtual machine. Wang, Anand, and Zang are analogous art directed towards managing virtual processors. Together Wang, Anand, and Zang teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Zang with the teachings of Wang and Anand by known methods and gained expected results. 
Claim 17, “the system of claim 15, wherein the new task comprises a second VCPU” is similar to claim 9 and therefore rejected using the same references and citations.
Claims 2, 4, 11, 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Anand in further view of Warkentin (Pub. No. US 2018/0173553).
Claim 2, the combination may not explicitly teach the limitations.
Warkentin teaches “the method of claim 1, further comprising receiving, by the hypervisor from a first guest, the address of the location and the information specifying which value indicates idle-polling ([0042] With the virtual CPU performance states approach, a hypervisor can emulate the performance control registers for each vCPU of a VM and can expose these emulated registers to the VM's guest OS. This enables the guest OS to set performance states for the vCPUs via the emulated registers, per the guest OS's in-built ACPI CPPC capabilities. Upon detecting the establishment of a vCPU CPPC performance state (i.e., a write to the vCPU's performance control register(s)), the hypervisor can use the state information to dynamically modify the host CPU time slice allocated to the vCPU (and/or the vCPU's placement on the host CPU topology). In this way, the hypervisor can tune the amount of physical CPU resources available to the vCPU based on the vCPU's target CPPC performance level. FIG. 5 depicts a workflow 500 that details this process according to an embodiment.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Warkentin with the teachings of Wang, Anand in order to provide a system that teaches allowing a guest to specify values for power levels of Wang. The motivation for applying Warkentin teaching with Wang, Anand teaching is to provide evidence that a virtual processor may be adjusted according to CPU specifications. Wang, Anand, Warkentin are analogous art directed towards managing virtual processors. Together Wang, Anand, Warkentin teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Warkentin with the teachings of Wang, Anand by known methods and gained expected results. 
Claim 4, the combination may not explicitly teach the limitations.
Warkentin teaches “The method of claim 1, further comprising determining, by the hypervisor, that the first VCPU is in the idle-polling state by comparing a value in the location with ([0012] Embodiments of the present disclosure provide techniques for optimizing the use of host CPU resources by the vCPU(s) of a VM based on per-vCPU power and/or performance management activities performed by the VM's guest OS. At a high level, these techniques involve capturing, by a hypervisor, explicit cues generated by the guest OS regarding desired (i.e., target) power and/or performance states determined for each vCPU. Based on these explicit cues, the hypervisor can take one or more actions that more closely align the vCPU's allocation/use of host CPU resources with the vCPU's target power or performance state, resulting in more efficient overall host CPU usage (as well as potentially improved quality of service for each vCPU).)”.
Rational to claim 2 is applied here.
Claim 11, the combination may not explicitly teach the limitations.
Warkentin teaches “the method of claim 1, further comprising sending, by the hypervisor, a request to a first guest that the first guest change the value in the location whenever a state of the first VCPU changes between the idle-polling state and a non-idle-polling state ([0021] To address these and other similar deficiencies, hypervisor 104 of FIG. 1 can be enhanced to carry out high-level workflow 200 depicted in FIG. 2 according to embodiments of the present disclosure. As shown in FIG. 2, hypervisor 104 can first empower guest OS 108 of VM 106 to execute a vCPU power/performance management mechanism that is supported by the guest OS (block 202). For example, if the mechanism is big.LITTLE CPU scheduling, hypervisor 104 can expose to guest OS 108 a virtual big.LITTLE CPU topology comprising a cluster of higher performance vCPUs and a cluster of lower performance vCPUs. As another example, if the mechanism is ACPI CPPC-based CPU performance state management, hypervisor 104 can emulate appropriate system registers that enable guest OS 108 to read and set vCPU CPPC performance states. In cases where hypervisor 104 does not need to take any steps in order to empower VM-level execution of the mechanism, block 202 can be omitted.)”.
Rational to claim 2 is applied here.
Claim 12, the combination may not explicitly teach the limitations.
([0015] According to yet another set of embodiments (referred to herein as the "virtual CPU performance states" approach), the hypervisor can expose to the guest OS of a VM a mechanism for setting performance states for the VM's vCPU(s), as modeled under the ACPI Collaborative Processor Performance Control (CPPC) or "P-states" standards. One or both of these standards are supported by most modern operating systems. At the time the guest OS sets a particular performance state (e.g., S1) for a particular vCPU of the VM (e.g., vCPU1), the hypervisor can trap the state setting action, determine an appropriate host CPU time slice for vCPU1 based on state S1, and then modify vCPU1's allocated time slice in accordance with the determined time slice. In this way, the hypervisor can dynamically dial up or dial down the host CPU resources allocated to (and thus used by) each vCPU in synchrony with the vCPU's guest OS-controlled target performance level.)”.
Rational to claim 2 is applied here.
Claim 16, “the system of claim 15, the hypervisor is further configured to determine that the first VCPU is in the idle-polling state by comparing the value in the location with the information specifying which value indicates idle-polling” is similar to claim 4 and therefore rejected using the same references and citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199